                                                     ORDERED ACCORDINGLY.


                                                     Dated: April 15, 2021




                                                     _________________________________
                                                     Brenda K. Martin, Bankruptcy Judge




Case 2:19-bk-08314-BKM   Doc 42 Filed 04/15/21 Entered 04/16/21 07:30:50      Desc
                          Main Document Page 1 of 5
Case 2:19-bk-08314-BKM   Doc 42 Filed 04/15/21 Entered 04/16/21 07:30:50   Desc
                          Main Document Page 2 of 5
Case 2:19-bk-08314-BKM   Doc 42 Filed 04/15/21 Entered 04/16/21 07:30:50   Desc
                          Main Document Page 3 of 5
Case 2:19-bk-08314-BKM   Doc 42 Filed 04/15/21 Entered 04/16/21 07:30:50   Desc
                          Main Document Page 4 of 5
Case 2:19-bk-08314-BKM   Doc 42 Filed 04/15/21 Entered 04/16/21 07:30:50   Desc
                          Main Document Page 5 of 5
